DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 13, 14, and 18 are objected to because of the following informalities:  
line 3 of claims 1, 14, and 18 recite “with 500 respective marker covers”.  Based on the remainder of these claims and dependent claims, it appears Applicant intended “with at least 500 respective marker covers”. 
Claim 13 recites “weight affective to stay in place…”  It is assumed that Applicant intended “effective”, since “affective” pertains to moods and feelings. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites “the markers cast from a melt of binder and filler”.  This is not in accordance with Applicant’s specification, which discloses that the marker covers are cast from a melt of binder and filler ([0043] and [0046]).  For purposes of examination, it will be assumed that Applicant intended “the marker covers cast from a melt of binder and filler”.
Claim 21 recites the limitation "the covers and reflectors" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it will be assumed that Applicant intended “the marker covers and markers”.
Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh, US 4,145,152 in view of Carey et al., US 2017/0356146 A1, Bowe, US 2015/0183352 A1, and Marceca et al., US 2011/0049153 A1.
Regarding claim 1, Waugh teaches a method of coating a paved surface having markers thereon Abstract), comprising the steps of: 
covering markers on a paved surface (highway; column 2 line 5) with respective marker covers (12+22) having a footprint corresponding to a footprint of the markers, an inside dimension about as wide as an outside dimension of the markers and an internal height at least as tall as a height of the markers over the paved surface (see Figure 2), with the marker covers contacting the paved surface (Figure 2); 
applying a coating (36) over the paved surface, including over the marker covers and substantially not on the markers (Abstract and Figure 3); and 
disposing of the marker covers from the markers, yielding a coated paved surface with substantially no coating on the markers (column 3 lines 3-11).
While Waugh teaches the markers being on a highway but fails to explicitly disclose that there are at least 500 markers and using 500 respective marker covers, Carey teaches providing markers with covers on a highway and discloses that the number of markers may range from 500 to several thousand per mile of highway ([0048]).  It would have been obvious to one of ordinary skill in the art to modify the method to be used on a highway project that is at least one mile with at least 500 markers in view of Carey’s disclosure and using 500 respective marker covers (Waugh discloses a respective marker cover for each marker; “places a mask [which is the marker cover] on each reflector [which is the marker]”; column 2 lines 64-65).
While the resulting combination fails to disclose each of the marker covers weighing at least 60 grams, Bowe teaches a temporary cover that is weighted to keep the cover in place and furthermore to prevent the cover from blowing in the wind ([0062]), and Marceca teaches a temporary cover that conventionally can be a piece of paper but a slight breeze would blow that cover off, and therefore arrived at a weighted cover ([0005]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to make each marker cover sufficiently weighted such that it would not blow away in use in view of Bowe’s and Marceca’s disclosures, since a marker cover is used outdoors, subject to breeze and wind constantly, on a roadway with vehicles driving by causing sudden gusts.  The limitation of each marker cover weighing at least 60 grams is an obvious modification that could easily be determined from routine experimentation.  With each marker cover being sufficiently weighted, it would have been obvious to one of ordinary skill in the art to eliminate the adhesive since it would be irrelevant.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 2, the resulting combination includes the limitation as claimed, since Waugh explicitly discloses that after re-surfacing material has been applied, each marker cover is removed and discarded (column 3 lines 1-11).
Regarding claim 4, since Waugh explicitly discloses tar (Abstract), the resulting combination includes the limitation.
Regarding claim 5, Carey additionally discloses that it is known in the art to protect pavement markers for a striping paint operation (last sentence in [0042]).  It would have been obvious to one of ordinary skill in the art to modify the method such that the coating comprises paint in view of Carey’s disclosure.
Regarding claim 7, while the resulting combination fails to disclose a weight of the marker covers, since Waugh teaches using a fiber-reinforced paper, the weight of each marker cover could be 80-120 grams based on the type of fiber used.  Additionally, this range of weight could easily be determined through routine experimentation.
Regarding claim 9, while the resulting combination fails to explicitly disclose that the markers have an LD50 toxicity level greater than 15 g/kg, Carey additionally discloses that it is known in the art for temporary pavement markers to be left in place after striping paint is applied and are allowed to deteriorate or biodegrade over time (last sentence in [0042]).  The Examiner takes Official Notice that products allowed to be left in the environment to biodegrade would have a LD50 toxicity level greater than 15 g/kg (this is a known standard for low toxicity).  Further the EPA has standards as to the toxicity level of biodegradable materials.  If the toxicity level was high, it would be harmful to animals, and would not be usable all over a roadway or highway.  It would have been obvious to one of ordinary skill in the art to modify the markers of the resulting combination to have a LD50 toxicity level greater than 15 g/kg if they were to be biodegradable in view of Carey’s disclosure and in order to use them on a roadway or highway and meet required standards.
Regarding claim 13, since Waugh shows slanted sides (Figures 1-2), the marker covers have an aerodynamic shape.  The resulting combination includes the marker covers being sufficiently weighted for use on a highway, and therefore makes obvious that the weight is effective to stay in place when vehicles pass by at highway speeds, otherwise they would not be functional if they blew off whenever a vehicle drove by.  
Regarding claim 14, Waugh teaches a method of coating a paved surface having markers thereon Abstract), comprising the steps of: 
covering markers on a paved surface (highway; column 2 line 5) with respective marker covers (12+22) having a footprint corresponding to a footprint of the markers, an inside dimension about as wide as an outside dimension of the markers (Figure 2); 
applying a coating (36) over the paved surface, including over the marker covers and substantially not on the markers (Abstract and Figure 3); and 
disposing of the marker covers from the markers, yielding a coated paved surface with substantially no coating on the markers (column 3 lines 3-11).
While Waugh teaches the markers being on a highway but fails to explicitly disclose that there are at least 500 markers and using 500 respective marker covers, Carey teaches providing markers with covers on a highway and discloses that the number of markers may range from 500 to several thousand per mile of highway ([0048]).  It would have been obvious to one of ordinary skill in the art to modify the method to be used on a highway project that is at least one mile with at least 500 markers in view of Carey’s disclosure and using 500 respective marker covers (Waugh discloses a respective marker cover for each marker; “places a mask [which is the marker cover] on each reflector [which is the marker]”; column 2 lines 64-65).
While the resulting combination fails to disclose the marker covers each having a dome shape with a short vertical wall rising up from a base and a sloping section extending to a top section, this is a matter of obvious design choice since it is mere change in shape.  It has been held that mere change in shape is not a patentable distinction; the shape of the marker cover does not affect the function as long as the marker cover completely covers the marker.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Since Waugh shows slanted sides (Figures 1-2), the marker covers of the resulting combination have an aerodynamic shape.  While the resulting combination fails to disclose each of the marker covers being heavy enough to stay in place when vehicles pass by at highway speeds, Bowe teaches a temporary cover that is weighted to keep the cover in place and furthermore to prevent the cover from blowing in the wind ([0062]), and Marceca teaches a temporary cover that conventionally can be a piece of paper but a slight breeze would blow that cover off, and therefore arrived at a weighted cover ([0005]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to make each marker cover heavy enough such that it would not blow away in use in view of Bowe’s and Marceca’s disclosures, since a marker cover is used outdoors, subject to breeze and wind constantly, on a roadway with vehicles driving by causing sudden gusts.  With each marker cover having a sufficient weight, it would have been obvious to one of ordinary skill in the art to eliminate the adhesive since it would be irrelevant.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 15, while the resulting combination fails to disclose a weight of the marker covers, since Waugh teaches using a fiber-reinforced paper, the weight of each marker cover could be 80-120 grams based on the type of fiber used.  Additionally, this range of weight could easily be determined through routine experimentation, as long as each marker cover did not blow away in use.
Claims 3, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Carey, Bowe, and Marceca as applied to claim 1 above, further in view of Jacobs et al., US 2003/0123930 A1.
Regarding claim 3, while the resulting combination fails to disclose crushing the marker covers in place, Carey additionally discloses that it is known in the art for temporary pavement markers to be left in place after striping paint is applied and are allowed to deteriorate or biodegrade over time (last sentence in [0042]).  Jacobs teaches pavement markers held in place by a carrier web and discloses that the carrier web is biodegradable ([0029]), and that it deteriorates when exposed to impact from roadway traffic ([0030]).  It would have been obvious to one of ordinary skill in the art to modify the method of the resulting combination such that after the coating is applied to the paved surface and the least 500 marker covers, substantially each of the marker covers is disposed of by crushing the marker covers in place over the respective markers by opening up the highway to roadway traffic so that the impact of the traffic will crush the marker covers in place in view of Jacobs’s disclosure.
Regarding claim 10, while the resulting combination from claim 3 fails to explicitly disclose that the marker covers are crushed into fragments and less than 10% of the fragments have a diameter greater than 1 cm, this appears to be a matter of environmental conditions and the amount of time that has passed.   Additionally, it appears obvious that less than 10% of the fragments have a diameter greater than 1 cm, because otherwise it would be more like litter and can be a safety hazard for some vehicles such as motorcycles to have large chunks left on the paved surface for an extended period of time.
Regarding claim 12, in view of both Carey’s and Jacobs’s teachings, it would have been obvious to one of ordinary skill in the art to modify the resulting combination to make the marker covers biodegradable if it was desired to leave the marker covers in place.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Carey, Bowe, and Marceca as applied to claim 1 above, further in view of Attar, US 6,267,530 B1.
	Regarding claim 6, the resulting combination includes the marker covers being not adhered to the markers with adhesive.  While the resulting combination fails to explicitly disclose that the markers are circular discs, Attar teaches several different embodiments of pavement markers and show that they can be quadrilateral (Figures 4-11) or that they can be circular (Figures 12-15).  It would have been obvious to one of ordinary skill in the art to modify the markers of the resulting combination to comprise circular discs in view of Attar’s disclosure that circular disc markers are known.  It would have been obvious to one of ordinary skill in the art to modify the marker covers to have a circular footprint based on obvious design choice since this is a matter of mere change in shape.  It has been held that mere change in shape is not a patentable distinction since the shape of the marker cover does not affect the function as long as the marker cover completely covers the marker.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	While the resulting combination fails to disclose that the diameter of the markers is about 3.5-4.5 inches, the size of pavement markers is dictated by federal and jurisdictional standards.  It would have been obvious to one of ordinary skill in the art to use markers with a diameter of about 3.5-4.5 inches since that is a standard range of size of pavement markers.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Carey, Bowe, and Marceca as applied to claim 1 above, further in view of Skeuse et al., US 6,428,007 B2.
	Regarding claim 8, Carey additionally discloses that it is known in the art for temporary pavement markers to be left in place after striping paint is applied and are allowed to deteriorate or biodegrade (last sentence in [0042]).  Skeuse teaches a material that is environmentally safe and easily frangible (Abstract) comprising about 30-60% sulfur (column 4 lines 7-8), 1-10% lignin sulfonate (column 4 lines 36-43), and about 35-70% filler (column 4 lines 9-34).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the markers comprise about 30-60% sulfur, 1-10% lignin sulfonate, and about 35-70% filler if it was desired to leave the marker covers in place have them deteriorate and biodegrade in view of Carey’s further disclosure and Skeuse’s disclosure of a biodegradable material that is highly frangible.
	Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Carey, Bowe, and Marceca as applied above, further in view of Kiser et al., US 7,393,449 B1.
	Regarding claim 11, Carey additionally discloses that it is known in the art for temporary pavement markers to be left in place after striping paint is applied (last sentence in [0042]).  Kiser teaches the desirability of a material that has less of an environmental impact (column 2 lines 60) and easily frangible (column 1 lines 16-17) comprising pitch and filler (Example 1).  It would have been obvious to one of ordinary skill in the art to modify the marker covers of the resulting combination to comprise pitch and filler if it was desired to leave the marker covers in place in view of Carey’s further disclosure and Kiser’s disclosure of an easily frangible material that has less of an environmental impact.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Carey, Bowe, and Marceca as applied to claim 1 above, further in view of Skeuse et al., US 6,428,007 B2.
Regarding claim 16, Carey additionally discloses that it is known in the art for temporary pavement markers to be left in place after striping paint is applied and are allowed to deteriorate or biodegrade (last sentence in [0042]).  Skeuse teaches a material that is environmentally safe and easily frangible (Abstract) comprising about 30-60% sulfur (column 4 lines 7-8), 1-10% lignin sulfonate (column 4 lines 36-43), and about 35-70% filler (column 4 lines 9-34).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the markers comprise about 30-60% sulfur, 1-10% lignin sulfonate, and about 35-70% filler if it was desired to leave the marker covers in place have them deteriorate and biodegrade in view of Carey’s further disclosure and Skeuse’s disclosure of a biodegradable material that is highly frangible.
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh, US 4,145,152 in view of Carey et al., US 2017/0356146 A1 and Kiser et al., US 7,393,449 B1.
Regarding claim 18, Waugh teaches a method of coating a paved surface having markers thereon Abstract), comprising the steps of: 
covering markers on a paved surface (highway; column 2 line 5) with respective marker covers (12+22) having a footprint corresponding to a footprint of the markers, an inside dimension about as wide as an outside dimension of the markers (see Figure 2); 
applying a coating (36) over the paved surface, including over the marker covers and substantially not on the markers (Abstract and Figure 3); and 
disposing of the marker covers from the markers, yielding a coated paved surface with substantially no coating on the markers (column 3 lines 3-11).
While Waugh teaches the markers being on a highway but fails to explicitly disclose that there are at least 500 markers and using 500 respective marker covers, Carey teaches providing markers with covers on a highway and discloses that the number of markers may range from 500 to several thousand per mile of highway ([0048]).  It would have been obvious to one of ordinary skill in the art to modify the method to be used on a highway project that is at least one mile with at least 500 markers in view of Carey’s disclosure and using 500 respective marker covers (Waugh discloses a respective marker cover for each marker; “places a mask [which is the marker cover] on each reflector [which is the marker]”; column 2 lines 64-65).
While the resulting combination includes fails to disclose that the marker covers are cast from a melt of binder and filler, Carey additionally discloses that it is known in the art for temporary pavement markers to be left in place after striping paint is applied (last sentence in [0042]).  Kiser teaches the desirability of a material that has less of an environmental impact (column 2 lines 60) and easily frangible (column 1 lines 16-17) comprising pitch and filler (Example 1).  It would have been obvious to one of ordinary skill in the art to modify the marker covers of the resulting combination to comprise binder (pitch) and filler if it was desired to leave the marker covers in place in view of Carey’s further disclosure and Kiser’s disclosure of an easily frangible material that has less of an environmental impact.
Claims 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh, US in view of Carey and Kiser and applied to claim 18, further in view of Bowe, US 2015/0183352 A1 and Marceca et al., US 2011/0049153 A1
Regarding claim 19, since Waugh shows slanted sides (Figures 1-2), the marker covers have an aerodynamic shape.  While the resulting combination fails to disclose the marker covers being effectively heavy enough, Bowe teaches a temporary cover that is weighted to keep the cover in place and furthermore to prevent the cover from blowing in the wind ([0062]), and Marceca teaches a temporary cover that conventionally can be a piece of paper but a slight breeze would blow that cover off, and therefore arrived at a weighted cover ([0005]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to make each marker cover that is made of pitch and filler to be sufficiently weighted such that it would not blow away in use in view of Bowe’s and Marceca’s disclosures, since a marker cover is used outdoors, subject to breeze and wind constantly, on a roadway with vehicles driving by causing sudden gusts.  With each marker cover being sufficiently weighted, it would have been obvious to one of ordinary skill in the art to eliminate the adhesive since it would be irrelevant.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	Regarding claim 20, the limitation of each marker cover weighing at least 60 grams is an obvious modification that could easily be determined from routine experimentation.
	Regarding claim 22, while the resulting combination fails to disclose that each of the covers weighs about 80-120 grams, this range of weight could easily be determined through routine experimentation, as long as each marker cover did not blow away in use.
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Carey and Kiser as applied to claim 18, further in view of Attar, US 6,267,530 B1.
	Regarding claim 21, while the resulting combination fails to explicitly disclose that the markers have a circular footprint shape, Attar teaches several different embodiments of pavement markers and show that they can be quadrilateral (Figures 4-11) or that they can be circular (Figures 12-15).  It would have been obvious to one of ordinary skill in the art to modify the markers of the resulting combination to comprise a circular footprint shape in view of Attar’s disclosure that markers with circular footprints are known.  It would have been obvious to one of ordinary skill in the art to modify the marker covers to have a circular footprint based on obvious design choice since this is a matter of mere change in shape.  It has been held that mere change in shape is not a patentable distinction since the shape of the marker cover does not affect the function as long as the marker cover completely covers the marker.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments pertaining to the use of adhesive are moot in view of the modified rejection above.
Applicant argues at the bottom of the page numbered “10” that Waugh’s mask is folded from heavy paper stock, and “[n]othing in Waugh suggests how a round mask [cover?] could be folded”.  This argument is not persuasive since Waugh does not have to teach such.  Change in shape is a matter of obvious design choice that is not a patentable distinction.
Applicant argues in the middle of page numbered “11” that the covers of the instant application are cast in a state of substantial brittleness and can be crushed into a fine powder, and that if Waugh’s masks are left in place they will slowly deteriorate into an unsightly mess and obscure the markers.  This is not a persuasive argument since Applicant’s cover after being crushed into a fine powder will also obscure the markers because there will be a pile of powder on top.  Applicant is reading more into the claims than is actually presented, and Applicant is trying to claim more than what is presented.  Applicant further argues on the page numbered “12” that Waugh’s mask [cover?] is made of paper and seems to argue that Jacobs teaches a pavement marker, not a marker cover.  The fact that Jacbos teaches a marker and not a marker cover is not a persuasive argument since all of the pavement markers and marker covers are classified in the same class; therefore, one of ordinary skill considering or searching marker covers will encounter markers as well.  Paper can absolutely be crushed; if one folded paper into anything three-dimensional and then something rolled on top of it, it would be crushed.
Applicant argues on the page numbered 13 that Skeuse teaches trap and skeet targets and that they are non-analogous art to highway marker covers.  This argument is not persuasive since Skeuse explicitly discloses environmentally safe targets, and Carey discloses that it is known in the art that temporary pavement markers can be made to be biodegradable.  One of ordinary skill in the art looking for biodegradable or environmentally safe materials would consider any known materials, regardless of the intended use.  The rejection to claim 8 does not modify paper to include sulfur; the rejection modifies the material of the cover to be the materials taught by Skeuse to include 60% sulfur, 1-10% lignin sulfonate and about 35-70% filler.
Applicant argues against the rejection of claim 11, stating that there is nothing in the art that suggests that Waugh’s paper mask [cover?] can be made with pitch and filler.  The rejection to claim 11 does not modify paper to include pitch and filler; the rejection modifies the material of the cover to be the materials taught by Kiser.  Carey teaches pavement markers and discloses that it is known in the art for temporary pavement markers to be left in place (last sentence in [0042]).  Kiser teaches the desirability of a material that has less of an environmental impact (column 2 lines 60) and easily frangible (column 1 lines 16-17) comprising pitch and filler (Example 1).  It would have been obvious to one of ordinary skill in the art to modify the marker covers of the resulting combination to comprise pitch and filler if it was desired to leave the marker covers in place in view of Carey’s further disclosure and Kiser’s disclosure of an easily frangible material that has less of an environmental impact.
	Applicant argues that a cover made from pitch would not have the claimed LD 50 toxicity level.  However, the neither claim 1 nor claim 9 require the cover to be made of pitch.
	Regarding the rejection to claim 10, Applicant is arguing more than what is claimed.  Applicant is arguing that certain materials are more brittle and will fragment into smaller particles, but claim 10 as written does not dictate the amount time or method used to crush the covers that would result in the claimed limitations. 
	Regarding the rejection to claim 13, Applicant argues that Waugh “describes a mask that does not reach the ground”.  Examiner disagrees, looking at Waugh’s Figures 2 and 3.  Additionally, the concept of weight has been addressed in the rejection above.
	The affidavit filed 12/13/2021 has been fully considered.  The statements in the affidavit mirror Applicant’s arguments which have been addressed above, as has the limitation of the weight of the marker cover.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/               Examiner, Art Unit 3671